UPCHURCH, Chief Judge.
This is an appeal from a final summary judgment in favor of the defendant below, Andris Silins.
The proceedings before the court on the motion were not reported. No affidavits or depositions were filed in the court below, and none appears in the récord on appeal. At oral argument, Silins’ counsel conceded that no affidavits or depositions were considered by the court at the hearing. The court apparently permitted counsel to summarize the facts and determined there was no genuine issue of material fact for trial and granted summary judgment.
Florida Rule of Civil Procedure 1.510, dealing with motions for summary judgment, provides:
(c) Motion and Proceedings Thereon. The motion shall state with particularity the grounds upon which it is based and the substantial matters of law to be argued and shall be served at least twenty days before the time fixed for the hearing. The adverse party may serve opposing affidavits prior to the day of hearing. The judgment sought shall be rendered forthwith if the pleadings, depositions, answers to interrogatories and admissions on file together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law. A summary judgment, interlocutory in character, may be rendered on the issue of liability alone although there is a genuine issue as to the amount of damages.
Silins’ counsel has acknowledged that the pleadings, answers to interrogatories and admissions alone do not negate the issue of liability; therefore, we must reverse.
REVERSED and REMANDED.
DAUKSCH and COWART, JJ., concur.